This is an appeal from the judgment of the district court of Grady county. The petition in error was filed in this court on September 28, 1918. The case was assigned for submission at the June, 1921, term. No briefs have been filed for the plaintiff in error. Rule 7 (47 Okla. vi, 165 Pac. vii) provides as follows:
"In each civil case filed in this court, counsel for plaintiff in error shall serve his brief on counsel for defendant in error at least forty days before the case is set for submission."
Where the plaintiff in error has failed to comply with the rule of the court, he is deemed to have waived his right to have his appeal heard in this court, and it will be presumed that said appeal has been abandoned. Baker v. Deickman,77 Okla. 142, 187 P. 212.
For the reason stated, the appeal is dismissed.
PITCHFORD, V. C. J., and MILLER, ELTING, and NICHOLSON, JJ., concur.